Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
2.	Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Takizawa et al. (USP 10,900,270), discloses an actuator (100; fig.4), comprising:
a motor portion (30) in which a rotation shaft (33) is arranged,
a drive shaft (60) which drives an object to be driven, and
a deceleration gear portion (50) which is arranged between the rotation shaft and the drive shaft, wherein
the deceleration gear portion comprises:
a sun gear (52) which is rotated by the rotation shaft,
an internal gear (51) which is arranged around the sun gear,
a plurality of planetary gears (56) which are arranged between the sun gear and the internal gear, and
a planetary carrier (57) which is equipped with a plurality of support shafts respectively rotatably supporting the plurality of planetary gears (C7/L64-67), and rotates the drive shaft, wherein
the support shafts are protruded to a drive shaft side in an axial direction of the planetary carrier (see at least fig.4,6), and 
an elastic member (63) having a plurality of concave portions (63g) which are protruded radially outward (fig.6) so as to prevent vibration of the motor portion (30) and the deceleration gear portion (50) from being transmitted to the housing (10) (C9/L31-36).
However, the prior art of record does not fairly disclose or suggest “a power transmission member having a plurality of convex portions which are protruded radially outward and receive rotation forces from the support shafts are arranged on a planetary carrier side of the drive shaft in the axial direction” in combination with “an elastic member is arranged between the support shafts and the convex portions in a rotation direction of the drive shaft”, as claimed, in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        5/6/2022